Opinion issued November 21, 2012




                                          In The

                                  Court of Appeals
                                         For The

                              First District of Texas
                               ————————————
                                  NO. 01-12-00633-CV
                               ———————————
                   IN RE DERNICK RESOURCES, INC., Relator



               Original Proceeding on Petition for Writ of Mandamus


                             MEMORANDUM OPINION

      Relator, Dernick Resources, Inc. (“Dernick”), petitioned for writ of

mandamus arguing that the trial court has failed to conform to our mandate issued

as a result of the parties’ previous appeal. See Dernick Resources, Inc. v. Wilstein,
312 S.W.3d 864 (Tex. App.—Houston [1st Dist.] 2009, no pet.). Dernick asks that

we vacate the trial court’s June 18, 2012 order.1

      We deny the petition for writ of mandamus. Any pending motions are

dismissed as moot.

                                    PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.




1
      The underlying case is Wilstein et al. v. Dernick Resources, Inc., et al., No. 2002-
      31310 (164th Dist. Ct., Harris Cnty., Tex.), the Honorable Alexandra Smoots-
      Hogan, presiding.

                                               2